2.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.  With respect to the Eguchi et al article (PNAS, Vol. 113, pages E8257-E8266), applied in section 10 of the Office action mailed October 18, 2022, the declaration under 37 CFR 1.130(a) by Inventor Ansari shows that the additional co-authors are not inventors of the instant claimed invention.  Accordingly, the Eguchi et al article is not by another; and because it was published less than 1 year prior to the effective filing date of the instant claims, it is excepted as prior art under 35 U.S.C. 102(b)(1)(A).  See also the Office action mailed October 18, 2021, section 11, second paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.


/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 27, 2022